DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
layer dispensing station in claim 1, disclosed as a sheet feeding device 3/6A for placing a sheet upon a desired surface in Fig. 1; 
	product holder in claim 1, disclosed in Fig. 1 and P8,L18-20 as a flat movable platform or cradle upon a track; 
router in claim 1, disclosed as wireless computerized controller in wireless communication with the product holders; 
quality inspection station in claim 4, discussed on P4,L28-29, which has no structure disclosed; 
aligning station in claim 4, discussed on P4,L28-29, which has no structure disclosed; 
trimming station in claim 4, discussed on P4,L28-29, which has no structure disclosed; 
buffering station in claim 4, discussed on P4,L28-29, which has no specific structure disclosed that differs from the portion of the track shown at 21 in Fig. 1; 
entry/exit station in claim 4, shown as the end of track 20 in Fig. 1; 
discharge station in claim 4, discussed on P4,L28-29, which has no structure disclosed; 
station for including items in claim 5, disclosed as an embedding station on P5, L1-5, which has no structure disclosed;
embedding station in claim 6, discussed on P5,L1-5, which has no structure disclosed; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 4, as noted above in the claim interpretation section under 112(f), the claim 4 limitations inspection station, aligning station, trimming station, buffering station, entry/exit station and discharge station invokes interpretation under 112f, however there is no corresponding structure described in the specification which performs the aforementioned recited functions.  Since the disclosure lacks the corresponding structure for these limitations required by 112(f), the disclosure does not show possession of this claimed limitation at the time the application was filed.
Regarding claims 5 and 6, as noted above in the claim interpretation section under 112(f), the claims 5 and 6 limitations regarding stations for including items and embedding invokes interpretation under 112f, however there is no corresponding structure described in the specification which performs the aforementioned recited including items/embedding functions.  Since the disclosure lacks the corresponding structure for this limitation required by 112(f), the disclosure does not show possession of this claimed limitation at the time the application was filed.

Claims 4-6 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 4, as noted above in the claim interpretation section under 112(f), the claim 4 limitations inspection station, aligning station, trimming station, buffering station, entry/exit station and discharge station invokes interpretation under 112f, however there is no corresponding structure described in the specification which performs the aforementioned recited functions.  Accordingly, it is unclear what structure is required by the claimed limitations.  
Regarding claims 5 and 6, as noted above in the claim interpretation section under 112(f), the claims 5 and 6 limitations regarding stations for including items and embedding invokes interpretation under 112f, however there is no corresponding structure described in the specification which performs the aforementioned recited including items/embedding functions.  Accordingly, it is unclear what structure is required by the claimed limitations.  
The term “substantially planar” in claim 18 is a relative term which renders the claim indefinite. The term “substantially planar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of Examination it is presumed that Applicant meant to claim that the sheets are planar.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuramochi et al. (US 20070116999).
As to claim 17, Kuramochi discloses a method of manufacturing a layered product by moving a plurality of product holders to visit manufacturing stations along a transportation track, wherein said product holders are rerouted to revisit manufacturing stations.  

    PNG
    media_image1.png
    510
    633
    media_image1.png
    Greyscale


Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilpel et al. (WO 2014197098).
As to claims 18 and 19, Pilpel discloses a layered product comprising an uncured stack of planar sheet with the same length and width, the sheets in the stack being of a fiber reinforced material that includes a bundle of parallel longitudinally oriented fibers embedded in a matrix material in which some of the fibers have different orientations (Fig. 5).

Allowable Subject Matter
Claims 1-3 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a manufacturing line for manufacturing layered products, comprising a plurality of manufacturing stations disposed along a transportation track of a transportation system, the plurality of manufacturing stations including a number of layer dispensing stations, the transportation system comprising a plurality of product holders that are each arranged to be moved individually along the transportation track to visit manufacturing stations along the transportation track, which product holders are arranged to hold a stack of layers, wherein the transportation track includes a loop and a router, and wherein the router is arranged to route product holders to revisit manufacturing stations via the loop in the transportation track. None of the prior art teaches or discloses a manufacturing line wherein product holders/carriages on a looped track are wirelessly controlled to so as to be capable of revisiting multiple sheet dispensing devices to build up a stack of sheets as desired.  The closest prior art of Uno (US 5405240) discloses a device for forming stacks of sheets wherein sheets are delivered to a first conveyor to form stacks of sheets upon a second conveyor, but fails to specifically teach or disclose the wirelessly controlled holder/carriages on a loop as currently claimed.  The following prior art is considered pertinent but does not make up for the deficiencies of Uno above:  Currie et al. (US 20140166189) discloses a tire buildup apparatus with closed loop conveyor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745